Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10073267 B2 in view of US Patent 6580529 B1.
	Claim 2:  '267 claim 1 discloses an eyepiece for projecting an image to an eye of a viewer, the eyepiece comprising: 
a waveguide having a first surface; and 
a second DOE (called "diffractive optical element" in '529 claim 1) optically coupled to a second region of the waveguide, the second DOE including: 
a plurality of first ridges protruding from the first surface of the waveguide and arranged as a periodic array having a period, each of the plurality of first ridges having a first height in a direction perpendicular to the first surface of the waveguide and a first width in a direction of the period; and 
a plurality of second ridges, each of the plurality of second ridges protruding from a respective first ridge and having a second height greater than the first height and a second width less than the first width;
wherein the second DOE is configured to diffract a first portion of the image light diffracted by the first DOE toward the eye as a first order reflection, and to diffract a second portion of the image light diffracted by the first DOE away from the eye as a first order transmission.  

'267 claim 1 does not disclose:
an incoupling grating optically coupled to a first region of the waveguide, the incoupling grating configured to diffract image light incident on the waveguide in a direction substantially perpendicular to the first surface into the waveguide to be propagated therein in a first direction; and
a first diffractive optical element (DOE) optically coupled to the second region of the waveguide, the first DOE configured to diffract the image light propagating in the waveguide toward a second direction different from the first direction.

'529 discloses (see especially figs. 1 and 4-5) an incoupling grating H1 (all subscripts will be dropped) optically coupled to a first region of a waveguide 6 (labeled in fig. 5, '529 calls it a "substrate"), the incoupling grating configured to diffract image light incident on the waveguide in a direction substantially perpendicular to the first surface into the waveguide to be propagated therein in a first direction (first paragraph of the detailed description, starting in col. 3); and
a first diffractive optical element (DOE) H2 optically coupled to a second region of the waveguide, the first DOE configured to diffract the image light propagating in the waveguide toward a second direction (e.g. rightward in fig. 1) different from the first direction (downward in fig. 1).

	No unpredictable result would have been achieved by adding to the eyepiece of '267 claim 1 an incoupling grating and first DOE as taught by '529.  Thus it would have been obvious to a skilled person before the effective filing date of claim 2 to do so.  A motivation would have been the desire to provide an effective way of getting image light into the waveguide and directing it to the second DOE.

	Claim 3:  In the proposed combination, the first DOE is optically coupled to the first surface of the waveguide (as taught by '529, H2 is coupled to the first surface as shown at least in fig. 5).
	Claim 4:  The waveguide has a second surface opposite the first surface, and in the proposed combination the first DOE is optically coupled to the second surface of the waveguide (as taught by '529, H2 is coupled to the second surface as shown at least in fig. 5).
	Claim 5:  A ratio of the second height and the first height ranges from 8:7 to 8:3 ('267 claim 4).
	Claim 6:  The first width and the second width are selected such that the second DOE has a first order reflection efficiency greater than a first order transmission efficiency ('267 claim 5).  
	Claim 7:  A ratio of the first order reflection efficiency and the first order transmission efficiency is greater than 2 ('267 claim 6).
	Claim 8:  The first width ranges from 0.4 times the period to 0.6 times the period, and the second width is less than 0.25 times the period ('267 claims 2 and 3).

	Claims 9 and 16 would have been obvious based on '267 claims 8 and 15 (respectively) in view of '529, under the same reasoning as claim 1 (using the teaching of '529 to supply the missing incoupling grating and first DOE).

	Claims 10-14:  See '267 claims 9-13 respectively.
	Claim 15:  See above with regard to claims 3 and 4.
	Claims 17-19:  See '267 claims 16-18 respectively.
	Claim 20:  See above with regard to claims 3 and 4.
	Claim 21:  See '267 claim 20.	

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael Stahl/Primary Examiner, Art Unit 2874